Case 6:19-cv-01854-WWB-GJK Document 22 Filed 12/23/19 Page 1 of 1 PageID 97



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

WAGNER PHILEMOND,

       Plaintiff,

v.                                                     Case No: 6:19-cv-1854-Orl-78GJK

KUZAK ROOF MAINTENANCE, LLC
and FRANK KUZAK,

       Defendants.


                               ORDER TO SHOW CAUSE

       On November 8, 2019, the Court entered an FLSA Scheduling Order setting a

deadline of December 20, 2019, for Plaintiff to file his answers to the Court’s

Interrogatories (Doc. 15 at 2). To date, Plaintiff has not filed his answers to the Court’s

interrogatories. Now, on or before January 13, 2019, Plaintiff shall show cause in

writing why sanctions, including but not limited to dismissal of this case, should

not be imposed for failure to comply with the Court’s FLSA Scheduling Order.

Failure to timely respond to this Order to Show Cause will result in a report and

recommendation that the case be dismissed without further warning.

       DONE and ORDERED in Orlando, Florida, on December 23, 2019.




Copies furnished to:

       Counsel of Record
       Unrepresented Parties
